Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 	The Terminal Disclaimer filed on Dec. 01, 2020 was approved. It links with allowance case No. 13/899,305.
 	Applicant filed Terminal Disclaimer on Dec. 01, 2020 to overcome the nonstatutory obviousness-type double patenting rejection over claims 1, 3-5, 7-9, 11-13, 15-17 and 19-24 of allowance case No. 13/899,305 and it has been entered.

Remarks
 	This office action is in response to the Patent Trial and Appeal Board Decision mailed on 10/19/20 stating that the Examiner’s rejection of claims 1-20 was reversed.

Allowable Subject Matter
 	Claims 1-20 are allowed.
 	No reason for allowance is needed as the record is clear in view of the Patent
Trial and Appeal Board Decision mailed on 10/19/20 addressing arguments in the
Appellant's Brief filed on 12/17/18



Conclusions/Points of Contacts
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUEMEBET GURMU whose telephone number is (571)270-7095.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.